DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Election/Restrictions
Applicant's election with traverse of group I (claims 1-11) in the reply filed on 3/9/2022 is acknowledged.  The traversal is on the ground(s) that there is not a serious search burden on the examiner.  The examiner disagrees that since they are both toy batter systems that they are automatically not placing a burden on the examination as examining two completely different types of actuating mechanisms is essentially examining two distinct inventions, however the examiner felt, after conduction of the search, that an examination on both inventions could be done with a little extra time and with the prior art found for the first invention and therefore the restriction requirement is withdrawn in order to help in expediting prosecution.  
Status of Claims
Claims 1-19, filed 3/9/2022, are pending and are currently being examined.
Specification
The abstract of the disclosure is objected to because it exceeds 150 words in length.  Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Claim Objections
Claim 11 is objected to because of the following informalities: in line 2, “transfer” should likely read “transfers”.  Appropriate correction is required.
Claim 12 is objected to because of the following informalities: in line 16, “that bat is bat is” should likely read “the bat is”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation "the torque force" in line 8, “the center” in line 16, “the shoulder rotation” in line 18-19, and “the torso rotation” in line 19-20.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the shoulder" in line 2, “the torque force of a bat rotation” in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the leg area", “the knee of leg” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the movement of the bat" in line 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the bat" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Further regarding claim 12, in line 26, “the wicket connected with the wicket platform, wherein the wicket .” does not form a complete sentence and therefore it is unclear what exactly the last limitation is limited to or is trying to define.
Claim 17 recites the limitations "the hand” and “the bat” in line 2.  There is insufficient antecedent basis for these limitations in the claim.
Claim 18 recites the limitation "the left hand” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-5, 7-8, 11, 13-16, and 19 are therefore rejected as they depend from a rejected claim.
Allowable Subject Matter
Claims 1-19 would be allowable if rewritten or amended to overcome the objections and rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: in addition to the other claim limitations, the specific limitations of the gear of a set of gears coupled with a leg shaft to transfer torque force to the leg shaft, a hip gear coupled to the leg shaft to receive the torque force to cause an upper torso to rotate a baseball bat, the upper torso including a metal wire rope passing through a center of rotation such that when the metal rope is pulled, a shoulder rotation of the baseball batter humanoid occurs without impacting the upper torso rotation, and the humanoid is mounted to the top plate such that the leg shaft receives the torque force from the set of gears is not anticipated by or found obvious by the cited prior art.  For example, Levy (1,658,054) teaches a very similar batter humanoid toy with a left shaft, batter body, frame, set of gears, actuating means, and bat that is swung to hit a ball, but .
Brief Discussion of Other Prior Art References
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See the references cited page for publications that are noted for containing similar subject matter as the applicant.  For example, Liu (6,022,263), Dekan (3,525,320), Woodrey (2,960,796), Schuyler (2,296,541), Levin (1,728,799, and Levy (1,481,105, 1,658,054) teach similar humanoid toy systems with bases and actuating arms with internal moving means.
Conclusion
If the applicant or applicant’s representation has any questions or concerns regarding this office action or the application they are welcome to contact the examiner at the phone number listed below and schedule and interview to discuss the outstanding issues and possible amendments to expedite prosecution of this application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER R NICONOVICH whose telephone number is (571)270-7419. The examiner can normally be reached Mon - Fri 8-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571) 272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALEXANDER R NICONOVICH/Primary Examiner, Art Unit 3711